By decree entered June 14, 1946, plaintiff was granted a divorce. On February 10, 1947, defendant petitioned for, and on July 18, 1947, *Page 113 
the court ordered, a modification of the decree. On July 28, 1947, defendant filed a motion to vacate the decree. On August 6, 1947, plaintiff perfected an appeal, now pending, from the order modifying the decree. On October 30, 1947, the court entered an order vacating the decree, from which this appeal is taken.
Court Rule No. 56 (1945) provides:
"Section 1. Every appeal to the Supreme Court shall be taken by filing a claim of appeal with the court, tribunal or officer whose action is to be reviewed, and paying the fee required by law for taking appeal. The Supreme Court shall thereupon have jurisdiction of the case."
When the appeal from the order modifying the decree had been perfected this Court had jurisdiction of the case and the trial court was without jurisdiction to vacate the decree. City ofGrand Rapids v. Coit, 151 Mich. 109; Hughes v. WayneCircuit Judge, 239 Mich. 110; Scott v. Scott, 255 Mich. 663;Daugherty v. Reading, 266 Mich. 514; Goldblum v. UnitedAutomobile, Aircraft  Agricultural Implement Workers of America,Ford Local No. 50, 319 Mich. 30. The motion to vacate having been filed more than four months after decree's entry,Domboorajian v. Domboorajian, 235 Mich. 668, is inapplicable.
The ordering vacating the decree of divorce is reversed, with costs to plaintiff.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, NORTH, BUTZEL, and CARR, JJ., concurred. *Page 114